Citation Nr: 1037932	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1976 to January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service 
connection for a lumbosacral strain.

2.  The evidence associated with the claims file subsequent to 
the May 2005 rating decision was not previously submitted for 
consideration and relates to an unestablished fact necessary to 
establish the claim, but does not raise a reasonable possibility 
of substantiating the lumbosacral strain claim.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied reopening of a 
claim of entitlement to service connection for a lumbosacral 
strain, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the May 2005 rating 
decision denying service connection for a lumbosacral strain is 
not new and material, and the claim for service connection for a 
lumbosacral strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In June 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter specifically informed the Veteran of the basis for the 
previous denial, stated that new and material evidence would be 
necessary to reopen the claim, and described the type of evidence 
that would qualify as new and material.  The letter informed the 
Veteran that VA would assist him in obtaining evidence necessary 
to support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was advised 
that it is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how VA 
calculates disability ratings and effective dates.  

The Board finds that the contents of the June 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess and Kent, 
supra.  In addition, the September 2006 rating decision, May 2007 
SOC, and March 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
American Lake VA Medical Center (VAMC), and private treatment 
records, and the Veteran was afforded VA examinations in December 
1994 and January 2009.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In October 1994, the Veteran raised a claim of entitlement to 
service connection for a lumbosacral strain.  This claim was 
denied in a May 1995 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the May 1995 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The Veteran filed a request to reopen his claim in May 2003, but 
the RO denied reopening of the claim in a September 2003 rating 
decision.  The Veteran did not appeal, but filed another request 
to reopen the claim in October 2004.  The RO denied the claim in 
a May 2005 rating decision.  The Veteran did not file a timely 
appeal.  Consequently, the May 2005 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In May 2006, the Veteran filed a request to reopen his claim for 
service connection for a lumbosacral strain.  The claim was 
denied in the September 2006 rating decision that is the subject 
of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the back claim on the merits, in 
part, in its September 2006 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final May 2005 
rating decision denying the Veteran's claim of entitlement to 
service connection for a lumbosacral strain included service 
treatment records (STRs), treatment records from the American 
Lake VAMC, private treatment records, and a VA examination from 
December 1994.       

The STRs showed treatment for back pain in 1982 and 1983, but a 
January 1984 physical examination report did not document any 
complaints of back pain.  Additionally, following separation from 
active service, a February 1985 enlistment examination for the 
National Guard showed a normal spine examination with no 
complaints of back pain.  The 1994 VA examination was the first 
post-service documentation of low back pain.  VAMC treatment 
records showed ongoing treatment for low back problems.  However, 
none of the records contained a competent nexus opinion.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 2005 determined that there was no evidence that the 
Veteran's current low back condition is related to military 
service.  


Evidence added to the record since the time of the last final 
denial in May 2005 includes additional outpatient records from 
the VAMC and a VA examination from January 2009.  The VAMC 
records document ongoing treatment for low back pain.  The 2009 
VA examiner assessed degenerative changes of the lumbar spine, 
and opined that there was no relationship between the current 
condition and the lumbar strain that occurred during active 
service in 1982.  The doctor reasoned that the in-service lumbar 
strain had resolved quickly.  Moreover, the examiner noted that 
it is as likely as not that the current lumbar pain is due to 
wear-and-tear and age-related changes, noting a June 1994 
physical examination at which the Veteran denied any recurrent 
back problems.    

The evidence added to the record since the previous May 2005 
denial does not constitute new and material evidence.  It 
addresses the existence of a nexus to service and it is not 
redundant, as there have been no previous records containing a 
nexus opinion.  However, it does not raise a reasonable 
possibility of substantiating the lumbosacral strain claim, as 
the only nexus opinion is a negative one.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the claim cannot be reopened.  


ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for a 
lumbosacral strain is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


